NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MARIA TERESA MERCADO                            No.    11-73835
 MELENDEZ,
                                                 Agency No. A094-832-495
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Maria Teresa Mercado Melendez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

application for withholding of removal. We have jurisdiction under 8 U.S.C. §

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for substantial evidence the agency’s factual findings. Zetino v.

Holder, 622 F.3d 1007, 1012 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Mercado

Melendez failed to establish a nexus to her proposed protected ground. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). We reject Mercado Melendez’s contentions that the

agency did not properly address her claim. In light of our disposition, we need not

reach her remaining contentions. Thus, her withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                   11-73835